Citation Nr: 0610351	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  99-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-
concussion syndrome with headaches, organic disorder, and 
dysthymia, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for post-
concussion syndrome with headaches, organic disorder, and 
dysthymia, evaluated as 30 percent disabling prior to June 
23, 1999.

3.  Entitlement to an increased evaluation for labyrinthitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for right ear 
hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
rating for the veteran's service-connected post-concussion 
syndrome with headache and organic mental disorder, from 10 
percent to 30 percent disabling effective from September 18, 
1996.  This case also comes before the Board on appeal from 
an August 2000 rating decision of the RO, which denied the 
veteran's claims of increased disability ratings for right 
ear hearing loss and labyrinthitis.  The veteran was awarded 
an increased evaluation for his service-connected post-
concussion syndrome, from 30 to 70 percent disabling, 
effective from June 23, 1999, by a September 2005 rating 
decision.

VA treatment records of the veteran suggest that, as a result 
of his psychiatric symptoms, the veteran may be eligible for 
special monthly compensation under 38 C.F.R. § 3.350(a)(1); 
see VAOPGCPREC 5-89.  This matter is referred to the RO for 
appropriate development.




FINDINGS OF FACT

1.  Prior to November 1996, only the earlier criteria for 
rating the veteran's post-concussion syndrome are applicable.

2.  With respect to the period of time subsequent to November 
1996, the pre-November 1996 criteria for rating the veteran's 
post-concussion syndrome are more favorable to the veteran.

3.  Prior to June 23, 1999, the veteran was demonstrably 
unable to obtain or retain employment as a result of his 
service-connected post-concussion syndrome.

4.  The veteran's service-connected labyrinthitis is 
manifested by tinnitus, dizziness, and occasional staggering.

5.  Neither the pre-June 1999 nor the amended criteria for 
rating peripheral vestibular disorder or labyrinthitis are 
more favorable to the veteran.

6.  The veteran's right ear hearing loss is manifested by no 
worse than Level "I" hearing for the right ear.

7.  The veteran is not service-connected for left ear hearing 
loss, and the veteran has shown no worse than Level "V" 
hearing in his left ear.

8.  Neither the pre-June 1999 nor the amended criteria for 
rating hearing loss disabilities are more favorable to the 
veteran.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
post-concussion syndrome have been met prior to and since 
June 23, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9433 (2005).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for the veteran's service-connected labyrinthitis 
have not been met.  38 U.S.C.A. §§ 1155, 1160(a)(3) (West 
2002 & Supp. 2005); 38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic 
Code 6204 (2005).

3.  The criteria for a compensable disability rating for the 
veteran's service-connected right ear hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 1160(a)(3) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 3.383, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist
The veteran's claims were denied in rating decisions in 
October 1997 and August 2000.  An April 2005 letter from VA 
to the veteran provided notice regarding what information and 
evidence was needed to substantiate the veteran's claims for 
increased ratings, what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudications 
of the claims, the notice was provided by VA at that time, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case (SSOC), re-adjudicating the veteran's claims, was 
provided to the veteran.  This action essentially cured the 
error in the timing of the notice.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for 
disability ratings for the disabilities on appeal.  Even 
though the notice was inadequate regarding this element, 
there is no prejudice to the veteran in issuing a final 
decision because notice as to the assignment of an effective 
date is not required because no effective date is being set 
in this decision.  To the extent that higher disability 
ratings are being denied, the matter of an effective date is 
moot.  To the extent that higher disability ratings are 
granted in this decision for the veteran's service-connected 
disabilities, the effective dates for those higher ratings 
will be set by the RO in a future decision.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in September 
1997, November 1998, June 1999, and July 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the October 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

1.  Post-concussion syndrome prior to and since June 23, 1999
The veteran's service-connected post-concussion syndrome is 
evaluated under Diagnostic Code 9304-9433.  Regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1996), including the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  This amendment was effective November 7, 
1996.  Id.  The law requires that for any date prior to 
November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered both the old and the new regulations in an 
October 1998 Statement of the Case.  Therefore, the veteran 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384.  In this case, the Board finds that 
the old rating criteria are more favorable to the veteran's 
claims because they result in the grant of a 100 percent 
disability rating.

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9405 for dysthymic 
disorder provided a 100 percent disability rating may be 
assigned (1) where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or (2) where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the appellant was demonstrably 
unable to obtain or retain employment.  Id.  Each of these 
three sets of criteria is an independent basis for grant of a 
100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The veteran has been unemployed since approximately 1984.  
The veteran has received VA disability benefits based upon 
his unemployability effective from June 23, 1999, which is 
also the effective date of the grant of the 70 percent 
disability rating for his post-concussion syndrome.  However, 
there is evidence that the veteran was unemployable as a 
result of his service-connection post-concussion syndrome 
prior to June 1999.  The report of the June 1999 VA mental 
disorders examination, upon which the determination of 
unemployability by the RO is based, clearly indicates that 
the psychiatric symptoms that result from the veteran's post-
concussion syndrome had rendered the veteran unemployable 
since at least one year previously.  Indeed the examination 
even indicates that the veteran had had moderate to severe 
symptoms since the time of his injury in service.  The 
findings of the June 1999 examination are supported by 
earlier evidence as well.  At a November 1998 VA mental 
disorders examination, the veteran's mood was depressed.  He 
had difficulty sleeping.  He had lost all of his friends and 
family because he had been unable to get along with them.  He 
argued often with his spouse.  He had difficulty with impulse 
control to such an extent that he had used his vehicle to ram 
the vehicle of another driver who had offended him.  At a 
September 1997 VA mental disorders examination, the veteran's 
mood was depressed and the veteran indicated that his spouse 
handled the family finances because paying bills was too 
difficult for the veteran.

Because the veteran was unemployed due to nonservice-
connected disabilities for many years prior to filing his 
September 1996 claim for an increased disability rating, it 
is difficult to assess how the veteran's psychiatric symptoms 
of his service-connected post-concussion syndrome would have 
affected his ability to pursue employment.  Nevertheless, the 
opinion provided at the June 1999 VA mental disorders 
examination makes clear that as a result of his service-
connected disorder the veteran was "demonstrably unable to 
obtain or retain employment" as contemplated under the old 
rating schedule for at least one year prior to that 
examination.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  
As such, regarding the veteran's claims for a disability 
rating greater than 30 percent prior to June 23, 1999, and a 
disability rating greater than 70 percent since June 23, 
1999, the evidence of record supports a grant of an increased 
rating of 100 percent for the veteran's service connected 
post-concussion syndrome prior to and since June 23, 1999.

2.  Labyrinthitis
The veteran's labyrinthitis is rated under Diagnostic Code 
6204.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
peripheral vestibular disorder, including labyrinthitis.  
This amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  The law requires that 
for any date prior to June 10, 1999, the Board cannot apply 
the revised regulations.

The RO considered the new regulations in a July 2002 
Statement of the Case.  Although the veteran and his 
representative have not been provided the new regulations, 
for purposes of the veteran's claim, the criteria are 
essentially identical.  As discussed further below, in order 
to obtain a higher rating, both sets of criteria require that 
the veteran provided evidence of symptoms of occasional 
staggering.  Therefore, because the evidentiary requirements 
for a higher rating are essentially the same either set of 
criteria, by being provided with the amended criteria, the 
veteran and his representative have had an opportunity to 
submit evidence and argument related to both regulations.  
See Bernard v. Brown, 4 Vet. App. 384.

Prior to being amended, Diagnostic Code 6204 provided a 10 
percent disability rating for moderate chronic labyrinthitis 
manifested by tinnitus and occasional dizziness.  A 30 
percent disability rating was assigned for severe chronic 
labyrinthitis manifested by tinnitus, dizziness, and 
occasional staggering.  Under the amended criteria, 
Diagnostic Code 6204 applies to peripheral vestibular 
disorders.  A 30 percent disability rating requires dizziness 
and occasional staggering.  In this case, the preponderance 
of the evidence is against the veteran's claim for a higher 
rating under either set of criteria.  

It is undisputed that the veteran's symptoms of labyrinthitis 
include tinnitus and dizziness; however, in order to receive 
a higher rating the veteran must show that his disability is 
also manifested by symptoms of occasional staggering.  At a 
July 2005 VA mental disorders examination, the veteran 
reported that he had equilibrium problems and would sometimes 
veer into a wall or something.  Further, as a VA outpatient 
in December 2000, the veteran complained of poor balance.  
These findings indicate that the veteran occasionally 
staggers; therefore, the criteria for a higher 30 percent 
disability rating have been met.  Accordingly, the 
preponderance of the evidence shows that the veteran's 
labyrinthitis is manifested by tinnitus, dizziness, and 
occasional staggering.  The evidence shows that the veteran's 
labyrinthitis warrants a disability rating of 30 percent but 
no higher.  The 30 percent disability rating is the highest 
rating available under Diagnostic Code 6204.  The only other 
diagnostic codes that relate to the ears that provide for a 
higher rating are Diagnostic Codes 6205, 6207, and 6208.  
However, these diagnostic codes require a diagnosis of 
Ménière's syndrome (6205), loss of auricle (6207), or 
malignant neoplasm of the ear, none of which have been shown 
or alleged.

3.  Right ear hearing loss
The veteran's right ear hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  The law requires that 
for any date prior to June 10, 1999, the Board cannot apply 
the revised regulations.

The RO considered the old regulations in the August 2000 
rating decision and the new regulations in a July 2002 
Statement of the Case.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384.

The old and new regulations for evaluating a hearing loss 
disorder are, in most respects, identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).  In this case, neither set of rating 
criteria is more favorable to the veteran's claim because the 
results are identical under both the old criteria and the 
amended criteria.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder, and these comments will 
be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. Tables VI, VIA, and VII are 
provided here for the veteran's convenience.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The Board notes that previously, VA regulations provided 
that, if impaired hearing was service-connected in only one 
ear, unless the veteran was totally deaf in both ears, the 
non-service-connected ear would be assigned a designation of 
Level "I".  38 C.F.R. §§ 3.383(a)(3); 4.85(f) (2003).  
Congress amended the law in 2002 to provide, "Where a 
veteran has suffered . . . deafness compensable to a degree 
of 10 percent or more in one ear as a result of service-
connected disability and deafness in the other ear as the 
result of nonservice-connected disability not the result of 
the veteran's own willful misconduct," then the applicable 
rate of compensation would be "as if the combination of 
disabilities were the result of service-connected 
disability."  38 U.S.C.A. § 1160(a)(3) (West Supp. 2005); 
see also 38 C.F.R. § 3.383(3) (2005).  However, in this case, 
the results of all VA examinations show that the veteran's 
service-connected right ear hearing loss does not meet the 
criteria for a 10 percent disability rating; therefore, the 
statutory amendment taking into consideration the left ear 
(nonservice-connected) hearing loss is not applicable.

The veteran was examined by VA in June 1999.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
40
LEFT
15
15
30
30
35

The puretone threshold average for the right ear is 30.  The 
puretone threshold average for the left ear is 28.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 98 percent in the left ear.

The veteran was examined as a VA outpatient in June 2000.  
The report shows that he exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
40
LEFT
15
15
20
30
35

The puretone threshold average for the right ear is 30.  The 
puretone threshold average for the left ear is 25.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 60 percent in the left ear.

The veteran was examined by VA in July 2005.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35
LEFT
20
15
25
30
35

The puretone threshold average for the right ear is 28.  The 
puretone threshold average for the left ear is 26.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.

Do any of these findings warrant more than a noncompensable 
evaluation for right ear hearing loss?  The answer is no 
because the mechanical application of the above results 
compels a numeric designation of I in the right ear; under 
Table VII (38 C.F.R. § 4.85), the designation of I in the 
right ear and I in the nonservice-connected left ear requires 
the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

Even if the Board were to consider the veteran's nonservice-
connected left ear hearing loss, the above findings still 
would not warrant a compensable evaluation because the worst 
hearing loss shown for the veteran's left ear, in June 2000, 
would result only in a numeric designation of V.  Under Table 
VII, the designation of I in the right ear and V in the left 
ear requires the assignment of a noncompensable evaluation 
under Diagnostic Code 6100.

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  First, if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a) (2005).  This provision is inapplicable to the 
veteran's hearing loss.  The veteran's puretone thresholds 
are 55 decibels or more in none of the five frequencies in 
his right ear.

Second, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2005).  
This provision is inapplicable to the veteran's hearing loss.  
The veteran's puretone threshold for his right ear is less 
than 70 decibels in the frequency of 2000 Hertz.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for right ear hearing loss.  The evidence in this case 
is not in relative equipoise, and the claim must be denied.


ORDER

Entitlement to a 100 percent disability rating for post-
concussion syndrome, prior to and since June 23, 1999, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to a 30 percent disability rating, but no higher, 
for labyrinthitis is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to a compensable rating for right ear hearing 
loss is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


